Citation Nr: 0326931	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1973, including service in Vietnam from March 22, 1972, to 
November 21, 1972.  The veteran had an additional period of 
service from August 1979 to April 1983, but was discharged 
under other than honorable conditions.      

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for PTSD.  
This case was the subject of Board remands dated in May 1999 
and April 2003.


FINDINGS OF FACT

1.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred. 

2.  The preponderance of the medical evidence shows that the 
veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this claim, with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1996 rating decision, the February 
1997 Statement of the Case, the September 1998, January 2003 
and July 2003 Supplemental Statements of the Case, letters 
sent to the veteran by the RO, and the Board's May 1999 and 
April 2003 remands, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

The Statement of the Case, May 1999 Board remand, and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claim for service 
connection for PTSD.  Further, an April 2003 letter from the 
RO to the veteran informed him of the type of evidence that 
would substantiate his claim (a diagnosis of PTSD, credible 
supporting evidence of the claimed stressor, and a link 
between the two established by medical evidence), that he 
could obtain and submit private evidence in support of his 
claim, and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.

In addition, the case was remanded by the Board in April 
2003, in part for the purpose of verification of the 
veteran's claimed stressors.  A psychiatric examination for 
purposes of relating the veteran's claimed PTSD to his 
claimed stressors was to be scheduled only of the stressors 
could be verified.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  As is reflected in the analysis 
section of this decision, the Board concludes that the 
stressors could not be verified, precluding the need for a 
medical examination, since, without verification of the 
veteran's stressors, a link between the veteran's claimed 
stressors and PTSD would not be legally sufficient to 
substantiate the veteran's claim for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1).  The lack of a verifiable stressor is 
a determinative deficiency in an essential element of the 
claim for service connection for PTSD, a deficiency that a VA 
examination and after-the-fact medical nexus opinion could 
not cure.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  See also, 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The veteran's DD Form 214 indicates that he served in Vietnam 
from March 22, 1972 to November 21, 1972.  His specialty was 
truckmaster.  The veteran's service administrative records, 
to include his DD Form 20, show that during the period from 
June 22, 1971 to January 31, 1972, he served as a heavy truck 
driver with Company B, 47th Engineering Battalion, Fort 
Bragg, North Carolina.  Commencing on January 31, 1972, he 
served as a heavy truck driver with Company B, 29th 
Engineering Battalion, Fort Bragg, until his transfer to the 
19th S&S Company, RVN, on March 26, 1972.

The veteran's service administrative records further show 
that he served in the Republic of Vietnam (RVN) as a truck 
driver with the 19th Supply and Service (S&S) Company 
(WCKAAA), from March 26, 1972 to May 25, 1972, and that he 
served with the Light Support Activity (LSA) PLEIKU (W3N202) 
from May 26, 1972 to November 9, 1972.  His military 
occupational specialty (MOS) while serving in the Republic of 
Vietnam was Truck Driver (64C).  He received no combat awards 
or decorations for valor; he did not receive the Combat 
Infantry Badge; and he was not awarded the Purple Heart 
Medal. 

On November 9, 1972, a drug test ordered by his commanding 
officer of the veteran's unit (LSA, Qui Nhon) showed that he 
was positive for marijuana and for opiates, and he was 
admitted to the U.S. Army Hospital, Saigon, for further 
evaluation.  The diagnosis on admission was drug abuse.  
Information taken from the veteran at that time showed that 
his job in RVN was truck driver, and that he had been in 
Vietnam for 71/2 months (i.e., since March 1972).  The 
veteran was evacuated from RVN on November 11, 1972, and was 
admitted to the U.S. Army Hospital, Fort Leonard Wood, 
Missouri, on November 18, 1972.  

Service medical records from the U.S. Army Hospital, Fort 
Leonard Wood, Missouri, show that the veteran was detoxified 
and that subsequent urine tests were negative.  He reported 
no psychiatric history and his condition was stable.  He was 
given a profile based on a history of drug abuse - heroin; no 
current psychiatric diagnosis, suspended from access to 
security material and barred from participation in human 
reliability programs.  He was returned to duty on November 
22, 1972.  The diagnosis was improper use of drugs - 
marijuana and heroin.  

The veteran has submitted an Operations Report and Lessons 
Learned report for the Qui Nhon sub-area for the period 
ending March 31, 1972.  The Board notes that, as described 
above, the veteran's service administrative records show that 
he was not in RVN prior to March 26, 1972.  Further, the Ops 
Report and LL report shows that the mission of the 27th 
Transportation Battalion for line-haul all but ceased in 
March 1972; that ARVN took over line-haul for Class II bulk 
resupply and inter-depot Class V resupply; and that a 
Vietnamese carrier was hired to take over line-haul of all 
other dry cargo.  The mission of petroleum resupply was 
turned over to ARVN on February 29, 1972.

VA records of treatment in December 1994, January 1995, April 
1995, and July 1995 reflect a running diagnosis of chronic 
PTSD.  VA records of treatment of treatment in August 1995 
include a diagnosis of depression.  
                                                
In November 1995, the RO received the veteran's claim for 
service connection for PTSD.  In December 1995, the veteran 
reported exposure to rocket attacks and hostile fire in 
September 1972; mortar rounds in June 1972, wounding 11 and 
killing 3, and noting that "personnel records were said to 
be destroyed."  He also described being subject to an ambush 
on February 25, 1972, on highway QL 19.   The veteran 
elaborated that every convoy he was on encountered sniper and 
small arms fire.  He asserted that following separation from 
his initial period of active service, he experienced symptoms 
of stress.

In September 1996, the RO received correspondence from the 
veteran stating that there was somehow and error on his DA 
Form 20 as to where he was on January 31, 1971.  He wrote 
that he arrived in Vietnam in December 1971.  He wrote that 
he was one of the few with qualifications to maintain .50 
caliber , M-60D, and mini guns (7.62) that were used on 12 
Hard Trucks, known as Gun Trucks; that the finance and 
personnel building was destroyed on February 22, 1972, and 
most records were destroyed; and that a friend whose name he 
cannot remember was wounded.  

At a detailed March 1998 psychiatric evaluation, for purposes 
of Social Security Administration disability benefits, a 
diagnosis of chronic PTSD was rendered.  Military history 
included being the crew chief of a gun truck in Vietnam, and 
coming under heavy fire several times and being constantly in 
fear of losing his life.  

At an April 1998 RO hearing, the veteran indicated that his 
recollection that he had service in Vietnam prior to March 
1972 was based on letters he sent to his family, but that he 
was not aware of where the letters would be.  He described 
receiving incoming rockets, small barrages, mortars, and 
small arms fire while in Vietnam.  He said he had received 
injuries in Vietnam and indicated he should have been awarded 
a Purple Heart or Combat Infantry Badge.  He said the he 
could see blood splat on the back of his fellow crewmember at 
times while he was in his truck in Vietnam.  The veteran 
testified that his service administrative records are wrong; 
that he served in RVN beginning December 7, 1971; that he was 
attached to the 327th, 101st [sic] Airborne Division, Cam 
Rahn Bay; that he was transferred to the 594th Transportation 
Company in Pleiku on December 14, 1971; that he then served 
with the 27th Transportation Battalion in Qui Nhon; and that 
the 27th Transportation Battalion subsequently deactivated 
and was changed to the LSA, Qui Nhon, which also served at 
Cam Rahn Bay.  He described being exposed to an incident in 
which 7 men were killed and 11 injured in Qui Nhon.  He 
indicated he hadn't been able to identify their names.  He 
estimated this incident to have occurred in May 1972.    He 
described his post-service treatment for PTSD.

An August 1998 report from the National Personnel Records 
Center (NPRC) states that the April 30, 1972, roster for the 
19th S&S Company did not include the veteran's name.  

October 1998, November 1998, February 1999, April 1999, and 
July 1999 VA psychiatric progress notes include diagnoses of 
PTSD.

At a detailed August 1999 VA psychiatric treatment 
evaluation, the veteran was interviewed utilizing the 
criteria for PTSD as established by the Diagnostic and 
Statistical IV (DSM-IV) of the American Psychiatric 
Association.  The veteran was noted to have been exposed to 
traumatic events in Vietnam in which he witnessed and was 
confronted with events that involved actual and threatened 
death.  He stated his response was one of intense fear, 
helplessness, and horror.  Based on the evaluation, the 
veteran was noted not to persistently re-experience the 
traumatic events.  The veteran stated that he wished he had 
the chance to go back to Vietnam, and that he would like to 
go back.  He was found not to persistently avoid stimuli 
associated with the trauma.  He displayed no difficulties 
discussing his military periods and was an avid reader of the 
history of the Vietnam war.  He stated he did not like to be 
around large groups of people and that he generally avoided 
crowds.  He stated that he felt distant from his significant 
other but did discuss Vietnam with her.  He felt he did have 
the ability to show loving feelings towards others.  He was 
found not to exhibit persistent symptoms of increased 
arousal.  He described waking throughout the night but for no 
apparent reasons.  He described periods of irritability, 
especially in relation to family members.  He was noted to 
have severe problems with concentration or memory.  He did 
not exhibit hyper vigilance nor did he exhibit startle.  He 
did not startle when a jackhammer began working the floor but 
did state that it reminded him of a mini-gun.

The clinician concluded that the veteran did not meet the 
criteria for PTSD as established by the DSM-IV of the 
American Psychiatric Association.  The veteran did exhibit 
and had history consistent with antisocial personality 
traits.  He also exhibited dysphoric mood throughout the 
interview process, with periods of odd and eccentric 
throughout processing.

VA treatment records dated in October 1999, January 2000, 
March 2001, May 2001 August 2001, October 2002, July 2002, 
and January 2003 include psychiatric diagnoses of depressive 
disorder.  An April 2003 VA treatment note includes a 
diagnosis of anxiety and depressive disorder. 

In July 2003, the RO received a response to an inquiry to the 
National Personnel Records Center (NPRC).  The NPRC indicated 
that that the names of the wounded and killed in action for 
the period of March 1, 1972, to May 30, 1972, did not appear 
in morning reports of the 19th S&S Co.  The NPRC report 
further indicated that morning reports for the 27th 
Transportation Battalion were inactive effective May 5, 1972.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his in-service stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

Recently, the Court reiterated the principle established in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), that the Board may 
not insist that there be corroboration of the veteran's 
personal participation in claimed stressor events.  The 
veteran need not prove his physical proximity to, or 
firsthand experience with, attacks cited as stressors.  His 
presence with his unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran received no combat awards or decorations for 
valor; he did not receive the Combat Infantry Badge; and he 
was not awarded the Purple Heart Medal.  There is no 
documentary evidence establishing that the veteran engaged in 
combat against the enemy, or indication that he participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Accordingly, the Board finds that the veteran did not 
engage in combat with the enemy.  Cf. 38 U.S.C.A. § 1154(b).  
As a result, the veteran's lay testimony regarding his in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible supporting evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996);  Doran v.  Brown, 6 Vet. App. 283, 289 
(1994).  Although the Court of Appeals for Veterans Claims 
has held that there is no requirement that such corroboration 
must be found in the service records, the credible supporting 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As noted above, the veteran's service administrative records 
show that he served in the Republic of Vietnam (RVN) as a 
truck driver with the 19th Supply and Service (S&S) Company 
(WCKAAA), from March 26, 1972 to May 25, 1972, and that he 
served with the Light Support Activity (LSA) PLEIKU (W3N202) 
from May 26, 1972 to November 9, 1972.  

The most favorable interpretation of the veteran's service 
department documentation indicates that the veteran was in 
Vietnam from March 22, 1972 to November 21, 1972.  Any claims 
of stressors incurred in Vietnam prior to March 22, 1972, are 
accordingly contradicted by the contemporaneously prepared 
service department records, upon which the Board places 
greater probative weight than the veteran's unsupported 
recollections of events many years ago.  In the absence of 
any other supporting documentation, this renders unsupported 
claims of stressors in Vietnam prior to March 22, 1972, to 
include any stressors claimed as associated with the mission 
of the 27th Transportation Battalion for line-haul (which all 
but ceased in March 1972); or being subject to a finance and 
personnel building being destroyed on February 22, 1972, or a 
friend whose name he cannot remember being wounded in the 
incident.  The NPRC's July 2003 response that the names of 
the wounded and killed in action for the period of March 1, 
1972, to May 30, 1972, did not appear in morning reports of 
the 19th S&S Co., further leaves uncorroborated the veteran's 
claims of exposure to attacks or incoming fire for his time 
in Vietnam with this unit.  

The veteran's claim of an incident described as being exposed 
to an incident in which 7 men were killed and 11 injured in 
Qui Nhon in approximately May 1972 is left uncorroborated in 
light of the NPRC's July 2003 response that wounded and 
killed in action for the period of March 1, 1972, to May 30, 
1972, did not appear in morning reports of the 19th S&S Co, 
and that morning reports for the 27th Transportation 
Battalion were inactive effective May 5, 1972.  Similarly, 
because morning reports for the 27th Transportation Battalion 
were inactive effective May 5, 1972, the claim of exposure to 
September 1972 mortar fire and rocket attacks is left 
uncorroborated.

The veteran has submitted a Statement in Support of Claim, 
dated in September 1996, in which he states that he was one 
of the few with qualifications to maintain .50 caliber , M-
60D, and mini guns (7.62) that were used on 12 Hard Trucks, 
known as Gun Trucks; that the finance and personnel building 
was destroyed on February 22, 1972, and most records were 
destroyed; that a friend whose name he cannot remember was 
wounded.  However, the Board's review of the service 
administration records from his first period of service 
discloses no evidence that the veteran underwent any 
specialized training in the maintenance or repair of such 
weapons, or that he was rated as an Armorer, further failing 
to corroborate and undermining the credibility of the 
veteran's portrayal and account of circumstances surrounding 
his claimed stressors.

More generally, the service department records do not 
document the veteran's presence with his unit at a time 
attacks occurred; rather, they tend to reflect an absence of 
attacks or combat conditions during the periods that the 
veteran was present with his units in Vietnam; and in some 
respects contradict the veteran's claims as to the nature of 
his training, exposure to combat conditions, and dates of 
service in Vietnam.  Cf. Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Nor has VA received any independent evidence, in 
lieu of service department documentation, corroborating the 
veteran's claimed stressors.  The only evidence of stressors 
received has been the veteran's contentions and after-the-
fact medical nexus evidence, neither of which is legally 
sufficient to constitute credible supporting evidence of the 
veteran's claimed stressors.  Pentecost.

The claim for service connection for PTSD must therefore be 
denied because there is no credible supporting evidence that 
the claimed in-service stressors occurred.  38 C.F.R. 
§ 3.304(f).

The Board further finds that the preponderance of the medical 
evidence indicates the veteran not to have PTSD.  The Board 
places great weight on the detailed analysis pursuant to DSM-
IV of a VA treating clinician in August 1999, concluding, 
based on extensive and explicit discussion of the criteria, 
that the veteran did not have PTSD.  The earlier diagnoses of 
PTSD of record contained no such detailed explicit 
consideration of the criteria, and therefore, in the Board's 
view, are of lesser probative weight.  Further, this 
clinician's analysis appears to have held sway -- all 
psychiatric treatment records from August 1999 through April 
2003 contain no diagnosis of PTSD.  The Board acknowledges, 
however, that were a claimed stressor to be verified, a VA 
examination and opinion in this case would likely be 
warranted.  See 38 U.S.C.A. § 5103A(d).  The determinative 
fact in this case, then, is that there is no credible 
supporting evidence of the veteran's claimed stressors.

In the absence of credible supporting evidence of the claimed 
stressors, and with the preponderance of the medical evidence 
showing that the veteran does not have PTSD, the Board finds 
that preponderance of the evidence is against the claim for 
service connection for PTSD; the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

The claim for service connection for PTSD is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



